Citation Nr: 1700730	
Decision Date: 01/11/17    Archive Date: 01/18/17

DOCKET NO.  12-01 553	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for post-operative chondromalacia patella of the left knee.

2. Entitlement to a disability rating in excess of 30 percent for post-operative chondromalacia patella of the right knee.

3. Entitlement to service connection for right foot neuropathy, to include as secondary to a service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. Sangster, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1979 to November 1984.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from an August 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which denied service connection for right foot neuropathy, a disability rating in excess of 10 percent under Diagnostic Code (DC) 5257 for post-operative chondromalacia patella of the left knee, and a compensable rating under DC 5257 for post-operative chondromalacia patella of the right knee.  

In December 2011, a Decision Review Officer (DRO) issued a statement of the case (SOC) increasing the disability rating from 0 percent to 30 percent under DC 5257 for the right knee disorder effective April 10, 2008.  

As a matter of clarification, the Board notes that the Veteran's representative in an October 2016 brief  characterized the issue as entitlement for an increased evaluation for postoperative chondromalacia patella of the left knee with a history of degenerative joint disease currently rated at 40 percent, most likely because a March 2015 DRO decision granted a separate 40 percent rating for post-operative chondromalacia patella of the left knee with limitation of extension under DC 5261, effective April 26, 2012.   However, since this was a separate rating that has not been perfected for appeal, the Board does not have jurisdiction over this issue and the issue before the Board is for an increased rating in excess of 10 percent under DC 5257 for post-operative chondromalacia patella of the left knee.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Board regrets that the case must be remanded.  In his January 2012 substantive appeal, the Veteran requested that he be scheduled for a video-conference hearing before a Veterans Law Judge (VLJ).  The RO in Boston, Massachusetts, currently has jurisdiction over his case.  In a Report of General Information dated November 3, 2105, it was noted that the Veteran was residing in Sebring, Florida, until the end of that month and then would return to his permanent mailing address in Peabody, Massachusetts.  In letters dated September 16, 2016, and September 26, 2016, sent to the Veteran at his address in Sebring, Florida, the RO notified him that he was scheduled for a video-conference hearing before a VLJ at the Boston RO on October 11, 2016.  He did not appear for this hearing.  In a Report of General Information dated December 2, 2016, it was noted that the Veteran was residing in Sebring, Florida, at that time.

As it appears that the Veteran resides in both Massachusetts and Florida for portions of each year, and because a letter was mailed to him at his Florida address scheduling him for a video-conference hearing in Boston, a remand is required to afford him another opportunity to appear for a hearing. 

Accordingly, the case is REMANDED for the following action:

1. Contact the Veteran and ask that he clarify the dates of the year when he resides in Florida and the dates of the year when he resides in Massachusetts.  

2.  Then, schedule the Veteran for a video-conference  hearing before a VLJ at the RO where he is residing at that time.  Notify him of the date, time and location of this rescheduled hearing at the address where he is residing at that time.  Put a copy of this letter in his Veterans Benefits Management System (VBMS) e-folder. If, for whatever reason, he changes his mind and elects not to have this hearing, then also document this in his VBMS file.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015). 





